Title: William C. C. Claiborne to Thomas Jefferson, 30 January 1811
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Dear Sir,
            New-Orleans Jany 30h 1811.
          
           I have the honor to enclose you a Copy of a Communication, I made on yesterday to the Territorial Legislature;—The Batture has not been introduced; But that shall be made the Subject of a Special message.—
           General Hampton left this a few days since for Baton Rouge;— It is reported that on his Journey, he purchased the greater part of Mr D. Clarks landed property, and that the Consideration money is three hundred thousand Dollars.—Mr Clark, it is believed, designs to leave the Territory, and I pray Heaven, he may be followed by some “other Choice Spirits.”—
           The Spaniards at the date of the last Accounts were making every preparation for the defence of Mobile.—
          
            I am Dr Sir, With great respect Your faithful friend
            
 William C. C. Claiborne
          
        